 



 

Indoor Harvest Corp. 8-K [indq-8k_022018.htm]

Exhibit 10.2

 



THIS COMPENSATION AGREEMENT (“Agreement”) is made and entered into as of
February 20, 2017 (“Effective Date”) between Indoor Harvest Corp. (the
“Company”) and Daniel Weadock (the “Director”).

 

1. Background. The Company’s Board of Directors has elected the Director to
serve as member of the Company’s board of directors, effective as of the date
hereof, to perform the services of a director (the “Services”). In furtherance
thereof, the Company and the Director desire to enter into this Agreement.

 

2. Term. This Agreement shall commence on the Effective Date and remain in
effect until the termination of this Agreement in accordance with the
termination provisions of this Agreement.

 

3. Compensation.

 

A. Expenses. The Company will reimburse the Director for reasonable travel and
other incidental expenses incurred by the Director in performing his services
and attending meetings as approved in advance by the Company.

 

B. Stock Awards. The Company agrees to grant to the Director an aggregate of
240,000 shares of restricted common stock of the Company, consistent with the
grant and vesting schedule set forth in the table below; provided, however, that
no grant shall be made, and no shares shall be issued with respect to any grant,
if the Director is not a member of the Company’s board of directors on the
respective Date of Grant as set forth in the table below.

 

Date of Award Number of Shares Date of Vesting February 23, 2018 30,000 May 23,
2018 May 23, 2018 30,000 August 23, 2018 August 23, 2018 30,000 November 23,
2018 November 23 2018 30,000 February 23,2019 February 23, 2019 30,000 May 23,
2019 May 23, 2019 30,000 August 23, 2019 August 23, 2019 30,000 November 23,
2019 November 23, 2019 30,000 February 23, 2020 Total 240,000  

 

If the Company is acquired by, or merged into and with, another entity prior to
the last Date of Vesting set forth above (i.e. February 23, 2022), all shares
issuable to the Director under this Agreement will become fully vested, a
certificate representing the shares shall be issued and shall be
non-forfeitable.

 



 

 

 

4. Company’s Proprietary Rights and Non-Disclosure of Confidential Information

 

A. Obligation. The Director will hold the Company’s Confidential Information, as
defined below, in the strictest confidence and will not disclose or use the
Confidential Information except as permitted by this Agreement in connection
with the Services, unless expressly authorized to act otherwise in writing by an
officer of the Company or as otherwise required by law or valid and binding
judicial order. The Director’s obligations under this Section shall survive any
termination of this Agreement. In addition, the Director recognizes that he will
be exposed to and have access to information (including tangible and intangible
manifestations) regarding the patents, copyrights, trademarks, and Confidential
Information of the Company. The Director acknowledges and agrees that all this
information, whether presently existing or developed in the future, which is not
the subject of a patent, patent application, copyright, trademark or trade
secret either owned by the Director or in the public domain prior to the
Effective Date, is the sole property of the Company and its assigns.

 

B. Confidential Information. “Confidential Information” means trade secrets,
confidential information, data or any other proprietary information of the
Company. By way of illustration, but not limitation, “Confidential Information”
includes (a) information relating to the Company’s technology, including
inventions, ideas, processes, formulas, data, know-how, experimental results and
techniques; and (b) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers and
the skills and compensation of the Company’s employees. However, “Confidential
Information” does not include information that is (as demonstrated by written
evidence):

 

1.already known to the Director at the time of the disclosure;



2.publicly available or becomes publicly available through no breach of the
Director or any party under the Director’s dominion and control;



3.independently developed by the Director; or



4.rightfully first received by the Director from a third party other than the
Company.

 

C. No Conflicting Obligations. The Director represents and warrants that the
Director’s performance of this Agreement and his service as a director of the
Company do not and will not breach or conflict with any agreement to which the
Director is or becomes a party.

 

D. Third-Party Confidential Information. The Director understands that the
Company has received and, in the future, will receive from third parties
information that is confidential or proprietary (“Third-Party Information”) and
is subject to a duty on the part of the Company to maintain the confidentiality
of such information and to use it only for certain limited purposes. During the
term of this Agreement and thereafter, the Director will hold Third-Party
Information in the strictest confidence and will not disclose or use Third-Party
Information except as permitted by the agreement between the Company and such
third party, unless expressly authorized to act otherwise by an officer of the
Company in writing (other than an officer who is also a principal of the
Director).

 

5. Termination. This Agreement shall terminate automatically on the date that
the Director ceases to be a director of the Company.

 



 

 

 

6. No Employment Relationship. Nothing herein shall be construed as creating an
employer/employee relationship between the Company and the Director or placing
the parties in a partnership or joint venture relationship. The Director will
solely maintain the obligation to pay any and all taxes connected with any
compensation paid hereunder. The Director agrees and understands that the
Company does not currently have, or provide Directors and Officers with
insurance, medical, or liability.

 

7. General.

 

A. Notices. Any notice required or permitted to be given to one party by the
other party pursuant to this Agreement shall be in writing and shall be sent by
facsimile-mail or personally delivered or sent by United States mail, certified
or registered, return receipt requested, first class postage and charges
prepaid, addressed to the parties as set forth below, or at such other address
as shall be designated in writing as specified above by either party. Notices
sent by facsimile or delivered in person shall be effective on the date of
delivery. Notices sent by United States mail shall be effective on the third
business day following its posting.

 

The Director: Daniel Weadock 

159 Ballville Road 

Bolton, MA 01740 

c/o The International

 

The Company: 

Indoor Harvest Corp. 

5300 East

Freeway Suite A

Houston, TX

77020

 

B. Assignment of Rights and Delegation of Duties. All rights and duties of the
Company under this Agreement shall extend to its successors and assigns.

 

C. Severable Provisions. The provisions of this Agreement are severable and if
anyone or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
enforceable provision to the extent enforceable, shall nevertheless be binding
and enforceable.

 

D. Waiver. The waiver by one party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any previous or subsequent breach of the same or any other provision by the
other party.

 

E. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to its subject matter, and may not be changed orally, but
only by an agreement in writing signed by the party against whom the enforcement
of any waiver, change, modification, extension or discharge is sought.

 

F. Governing Law. This Agreement is governed in accordance with the laws (other
than choice-of-laws principles) of the State of Texas.

 



 

 

 

G. Miscellaneous. The terms of this Agreement are confidential and no press
release or other written or oral disclosure of any nature regarding the terms of
this Agreement shall be made by either party without the other party’s prior
written approval; however, approval for such disclosure shall be deemed given to
the extent such disclosure is required to comply with governmental rules or a
valid court order.

 

H. Counterparts. This Agreement or any subsequent amendment or modification
hereto may be executed by facsimile and/or in one or more counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute but one and the same original. Each party
shall accept any such signed faxed counterpart as full execution of this
Agreement or any subsequent amendment or modification thereto.

 

I. Pronouns. The pronouns used herein shall include, where appropriate, either
gender or both, singular and plural.

 

J. Authority. The person(s) executing this Agreement hereby represent and
warrant that each respectively has the authority to execute this Agreement on
behalf of the party for which he is executing.

 



 

 

 

K. Descriptive Headings. The descriptive headings used herein are for
convenience of reference only and they are not intended to have any effect
whatsoever in determining the rights or obligations of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 



    INDOOR HARVEST CORP.         /s/ Daniel Weadock   By: /s/ Rick Gutshall
Daniel Weadock     Name: Rick Gutshall       Title: Interim CEO



 

 

 